703 S.E.2d 444 (2010)
In the Matter of the ESTATE OF Frances Faison JOHNSON, Deceased.
No. 319P10.
Supreme Court of North Carolina.
November 4, 2010.
Lewis Everett, Durham, for Jefferson Deems Johnson, III.
Jenna Butler, Wilmington, for Mary Lily Johnson-Nuckolls.
Prior report, ___ N.C.App. ___, 697 S.E.2d 365.

ORDER
Upon consideration of the petition filed on the 3rd of August 2010 by Propounder in this matter for discretionary review of the decision of the North Carolina Court of Appeals *445 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."